Supplement dated December 23, 2008 to: Value Line Asset Allocation Fund, Inc. Prospectus dated August 1, 2008 Value Line Convertible Fund, Inc. Prospectus dated September 1, 2008 Value Line Emerging Opportunities Fund, Inc. Prospectus dated August 1, 2008 The information in this Supplement updates information in, supersedes any contrary information in, and should be read in conjunction with, the Prospectus. Regulatory Investigation By letter dated June 15, 2005, the staff of the Northeast Regional Office of the Securities and Exchange Commission (“SEC”) informed Value Line that it was conducting an investigation in the matter of Value Line Securities, Inc. (the “Distributor”). Value Line has supplied numerous documents to the SEC in response to its requests and various individuals, including employees and former employees of Value Line, Directors of the Value Line mutual funds (the “Funds”) and others, have provided testimony to the SEC. On May 8, 2008, the SEC issued a formal order of private investigation regarding whether the Distributor’s brokerage charges and related expense reimbursements from the Funds during periods prior to 2005 were excessive and whether adequate disclosure was made to the SEC and the Boards of Directors and shareholders of the Funds. Thereafter, certain officers of Value Line, who are former officers of the Funds, asserted their constitutional privilege not to provide testimony. Value Line has informed the Funds that it believes the SEC has completed the fact finding phase of its investigation and Value Line will seek to settle this matter with the SEC.
